Filed 10/20/21
           IN THE SUPREME COURT OF
                  CALIFORNIA

                         THE PEOPLE,
                    Plaintiff and Respondent,
                                v.
                  DON’TE LAMONT MCDANIEL,
                    Defendant and Appellant.

                             S171393

                 Los Angeles County Superior Court
                           TA074274-01



             ORDER MODIFYING OPINION AND
            DENYING PETITION FOR REHEARING

THE COURT:

      The majority opinion in this matter, filed on August 26,
2021, and appearing at 12 Cal.5th 97, is modified as follows:

      1. The second paragraph on page 120, beginning “The
prosecutor explained that,” is deleted in its entirety and
replaced with the following paragraph:
      The prosecutor noted that Prospective Juror No.
      46 believed that life without parole and the
      death penalty “are essentially the same because
      life in prison is not a life.” The prosecutor also
      explained that the prospective juror did not
      believe the death penalty was a deterrent,


                                       1
      “which is not an attitude that I considered to be
      a fair attitude.” He was also concerned that
      Prospective Juror No. 46 listened to a “very
      liberal political radio station where they
      frequently have specials and guest speakers and
      interviews that are anti-death penalty
      advocates.”

      2. The second sentence of the second full paragraph on
page 124, beginning “Comparing the final composition,” is
modified to add “, while not in itself decisive,” after “pool” so
that the sentence now reads:
      Comparing the final composition of the jury to
      the overall pool, while not in itself decisive,
      reveals that Black jurors were overrepresented
      on the jury, even factoring in the disallowed
      strike of Prospective Juror No. 46.

     This modification does not affect the judgment.
     The petition for rehearing is denied. Defendant’s request
for modification of the opinion is denied.




                                       2